OPINION — AG — ** LEGISLATORS — SELF INTEREST ** (1) UNLESS A LEGISLATOR USES HIS OFFICIAL POSITION TO SECURE A SPECIAL PRIVILEGE FOR HIMSELF IN VIOLATION OF 74 O.S. 1409 [74-1409](C), WHICH PRESENTS A QUESTION OF FACT, THERE IS NOTHING UNLAWFUL OR IMPROPER IN THAT LEGISLATOR'S LOANING OF ORIGINAL ARTWORKS (PAINTINGS) CREATED BY HIM TO A STATE AGENCY FOR EXHIBITION, WHERE SUCH ARTWORKS ARE OWNED BY HIS CHILDREN AND ARE NOT BEING OFFERED FOR SALE; (2) ARTICLE V, SECTION 23 PROHIBITS A LEGISLATOR FROM HAVING A DIRECT OR INDIRECT INTEREST IN ANY CONTRACT WITH A STATE AGENCY AUTHORIZED BY LAW ENACTED DURING HIS TERM OF OFFICE OR FOR TWO YEARS THEREAFTER; AN INSURANCE POLICY IS A CONTRACT WITHIN THE MEANING OF ARTICLE V, SECTION 23 ; AND ARTICLE V, SECTION 23 PROHIBITS A LEGISLATOR OR A CLOSE FAMILY MEMBER OF A LEGISLATOR FROM HAVING AN INSURED INTEREST UNDER A CONTRACT OR INSURANCE WITH A STATE AGENCY FUNDED FROM APPROPRIATIONS ENACTED DURING THE LEGISLATOR'S TERM OF OFFICE. (SELF INTERST, CONTRACTS, STATE OFFICERS AND EMPLOYEES) CITE: OPINION NO. 72-292, OPINION NO. 80-301, OPINION NO. 81-129 (FLOYD W. TAYLOR) ** SEE OPINION NO. 87-040 ****              UIT SEE: OPINION NO. 87-008